Citation Nr: 0640268	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the lumbar spine.

2.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis with sinusitis.

3.  Entitlement to an initial compensable disability 
evaluation for stress changes in the right tibia, claimed as 
shin splints.

4.  Entitlement to an initial compensable disability 
evaluation for stress changes in the left tibia, claimed as 
shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington. 

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript is 
associated with the claims folder and has been reviewed.

In November 2003 and June 2005, this claim was remanded by 
the Board for further development.  The claim has since 
returned to the Board for further development.   

The issue of entitlement to an increased rating for 
degenerative changes of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The veteran's rhinitis is not manifested by or nearly 
approximates greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
There are also no findings of one or two incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

2.  Bilateral leg shin splints are manifested by mild 
tenderness to palpation over the posterior medial tibias, 
which does not approximate more than a slight muscle injury.  
There is no evidence of bilateral moderate muscle injury 
residuals, such as loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or lowered 
threshold of fatigue.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected allergic rhinitis with sinusitis 
and bilateral leg shin splints require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
allergic rhinitis with sinusitis are not met.  38 U.S.C.A. §§ 
1155; 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6513, 6522 (2006).

2.  The criteria for an initial compensable disability 
evaluation for right leg shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 
4.56, 4.73, Diagnostic Codes 5299-5311 (2006).

3.  The criteria for an initial compensable disability 
evaluation for left leg shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 
4.56, 4.73, Diagnostic Codes5299-5311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in May 2004 and July 2005 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Center in Seattle and American Lake, as well as medical 
evidence from Madigan Army Medical Center.

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the denial of the veteran's increased rating 
claims for allergic rhinitis with sinusitis and bilateral 
shin splints, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Rating Claims 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2005); 38 C.F.R. § 3.102 (2006).




Increased Rating Claim for Allergic Rhinitis with Sinusitis

During service, the veteran was seen for allergic rhinitis 
and for sinusitis.  In a September 2000 rating decision, the 
RO granted service connection for allergic rhinitis with 
sinusitis and assigned a noncompensable evaluation, pursuant 
to Diagnostic Codes 6513-6522.  

Under Diagnostic Code 6513, which contemplates chronic 
maxillary sinusitis, a noncompensable evaluation is warranted 
for findings detected by X-ray only.  A 10 percent evaluation 
is warranted with evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Part 4, Diagnostic Code 6513 (2006).

Pursuant to Diagnostic Code 6522, allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants the grant of a 10 percent 
disability evaluation.  The next higher evaluation of 30 
percent, the highest evaluation allowable pursuant to this 
Diagnostic Code, requires evidence of polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.

Evidence relevant to the severity of the veteran's allergic 
rhinitis with sinusitis includes a March 2000 VA examination 
report.  According to the report, the veteran complained of 
nasal congestion, especially during the spring and summer 
months.  Associated computed tomography scan report noted 
that the right middle turbinate touched the nasal septum, 
posteriorly, and the left inferior turbinate touched the 
floor of the left nasal passageway, both posteriorly and 
anteriorly.  Based on this report, the examiner indicated 
that the veteran's nasal passages were partially blocked, 20 
percent on each side.  No septal deviation was appreciated.  
The veteran's nasal mucosa appeared normal and there was no 
evidence of polyps.  Impression was chronic allergic rhinitis 
with recurrent sinusitis.  

Treatment records from Madigan Army Hospital dated in April 
2002 and March 2004 show treatment for allergic rhinitis.  

On August 2004 VA examination, the veteran complained of 
moderate nasal congestion with no sneezing or irritation of 
the eyes.  The veteran's tympanic membranes and external 
auditory canals appeared normal.  The examiner noted that the 
veteran's nasal airways were relatively clear and there was 
some bluish discoloration of the turbinates with slight 
engorgement.  The veteran's sinuses were non-tender to 
percussion and pressure.  Impression was chronic perennial 
allergic rhinitis with some seasonal allergic rhinitis.  
There was slight x-ray evidence of mucosal thickening but no 
evidence of active chronic infection.

On review of the above-medical findings, the Board finds that 
a compensable evaluation for the veteran's service-connected 
allergic rhinitis with sinusitis is not warranted.  The 
record fails to show that the veteran has had one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In fact, the post-
service evidence of record does not show an actual diagnosis 
of sinusitis, rather it notes a history of sinusitis.  
Further, the Board notes that while the veteran's primary 
complaint is nasal congestion, the Board finds that his 
disability is not manifested by or approximates greater than 
a 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  The March 2000 VA examiner 
noted only a 20 percent obstruction, bilaterally, and the 
August 2004 VA examiner indicated that the veteran's nasal 
passageways were relatively clear.  Accordingly, the Board 
finds that a compensable evaluation is not warranted under 
Diagnostic Codes 6513 and 6522.




Increased Rating Claim for Bilateral Leg Shin Splints

During service, the veteran sought treatment for shin splints 
and a scan subsequently showed stress changes of the tibias.  
The veteran attributes his bilateral medial tibial pain to 
running and walking while wearing a heavy sack, as well as 
parachute jumping.  In a September 2000 rating decision, the 
RO granted service connection for stress changes in the right 
and left tibia (shin splints), and assigned a noncompensable 
evaluation for each disability, pursuant to Diagnostic Codes 
5299-5311, effective September 2000.  

The veteran's diagnosed bilateral shin splint disability does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2006).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2006).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2006).  Therefore, his service-connected bilateral shin 
splint disabilities are rated according to the analogous 
condition of Muscle Group XI injuries under Diagnostic Code 
5311.

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  In 
addition, for VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2006).

Pursuant to 38 C.F.R. § 4.56 (2006), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  Id. 

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Diagnostic Code 5311 contemplates impairment to Muscle Group 
XI, which includes the posterior and lateral crural muscles 
as well as the muscles of the calf. The function of this 
particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee. Evidence of slight 
impairment of Muscle Group XI will result in the assignment 
of a noncompensable evaluation.  A compensable evaluation of 
10 percent, pursuant to this diagnostic code, requires 
evidence of moderate impairment to Muscle Group XI.  The next 
higher evaluation of 20 percent requires evidence of 
moderately severe impairment to Muscle Group XI.  The highest 
evaluation allowable under this diagnostic code, 30 percent, 
requires evidence of severe impairment to Muscle Group XI.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006).

Evidence relevant to the severity of the veteran's service-
connected bilateral leg shin splints includes a March 2000 VA 
examination report.  According to such report, the veteran 
exhibited range of bilateral knee motion from zero to 145 
degrees, without pain.  He also exhibited painless range of 
bilateral ankle motion with 20 degrees dorsiflexion and 45 
degrees plantar flexion.  Palpation of the tibia revealed 
tenderness in the mid-shaft, bilaterally, especially on the 
left.  Impression was bilateral tibial periostitis.  

On June 2004 VA examination, the veteran exhibited range of 
motion of bilateral knee motion from zero to 135 degrees.  
Dorsiflexion was to 10 degrees in both ankles and plantar 
flexion was to 45 degrees without an increase in leg pain.  
The examiner noted that the veteran's ranges of knee and 
ankle motion were considered normal for the veteran.  There 
was tenderness over the posterior medial tibias, especially 
distally in the legs.  There was no evidence of swelling or 
skin changes.  No muscle changes were noted.  Stress testing 
of the posterior tibial tendons and one-foot hopping did not 
produce any additional loss of range of motion due to pain on 
repeated testing.  There was no evidence of weakened 
movements, incoordination, or excess fatigability of the 
legs.  Associated x-rays of the bilateral tibia-fibula showed 
no evidence of acute injury or ongoing repetitive stress 
fractures.

On review of the medical evidence of record, the Board finds 
that the stress changes of the right and left tibia are no 
more than slight in nature.  Competent medical evidence of 
record does not show evidence of bilateral moderate muscle 
injury residuals, such as loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or 
lowered threshold of fatigue.  Consequently, the veteran's 
right and left shin splint disabilities do not warrant the 
assignment of compensable evaluations under the applicable 
diagnostic codes.  See 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5312 (2006).

The Board has also considered whether the veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected bilateral leg shin 
splint disability been compensably disabling.  As such, 
staged ratings are not warranted.

As the preponderance of the evidence is against the veteran's 
increased evaluation claims for service-connected bilateral 
leg shin splints, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that the 
evidence of record does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to his service-connected allergic rhinitis 
with sinusitis and bilateral leg shin splints, or otherwise 
render a schedular rating impractical.  There is also no 
indication that pertinent disabilities have produced a marked 
interference with employment or that the veteran is 
frequently hospitalized for pertinent disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial compensable disability evaluation 
for allergic rhinitis with sinusitis is denied.

Entitlement to an initial compensable disability evaluation 
for stress changes in the right tibia, claimed as shin 
splints, is denied.

Entitlement to an initial compensable disability evaluation 
for stress changes in the left tibia, claimed as shin 
splints, is denied.  


REMAND

The veteran also seeks an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine.  He 
suggests that his low back disability has worsened since his 
last VA examination conducted in June 2004.

While a November 2005 VA treatment record indicates that the 
veteran is able to bend over, touch his toes, and lean back 
40 degrees, the veteran disagrees.  He states that he is 
unable to do these things and was never asked by the 
physician to do so.  Clarification is necessary as to the 
current severity of the veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
degenerative changes of the lumbar spine.  
The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

a).  The examiner is specifically 
requested to describe applicable ranges 
of lumbar spine motion (flexion, 
extension and rotation) in terms of 
degrees; and

b).  The examiner should comment on the 
effects of pain, weakness, and 
exacerbating episodes on range of motion 
and functionality;

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.



2.  Thereafter, the RO should re-
adjudicate the veteran's increased rating 
claim for degenerative changes of the 
lumbar spine.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


